DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 33-36, 38-40, 48-52 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12.22.2020 and subsequent voicemail received on 2.27.2021 

Claim Rejections - USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 31-32, 37, 41-42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Teh et al. (of record, US 20140159228 A1) in view of Roy et al. (US 20140175636 A1)
Regarding claim 28, Teh discloses a system-in-package apparatus (Fig. 5E) comprising: a semiconductive bridge (114, [0016]) fixed in a mass (126+112, MPEP 2111), the semiconductive bridge including an active surface (top) and a backside surface (bottom), and the semiconductive bridge having a first side (left or right) and a second side (the other) between the active surface and the backside surface, the first side opposite the second side (left and right sides are opposite sides), wherein the first indirect (thru the backside surface) contact with the mass ([0028], “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D”, emphasis added); and the mass (126+112, MPEP 2111) including a die side (top) and a land side (bottom); first (116A/116C) and second (116B/116D) pluralities of interconnect pillars extending from the active surface; an interconnect package (element, left 108B/108C, MPEP 2111) fixed (partly) in the mass, wherein the interconnect package communicates (partly at least) from the die side to the land side; a third plurality of interconnect pillars (left 106) disposed on the interconnect package (element) at the die side; a first semiconductive die (102A) coupled to the first and third pluralities of interconnect pillars (Fig. 5E); a second semiconductive die (102B) coupled to the second plurality of interconnect pillars; and wherein the first and second semiconductive dice are affixed in a capping material (108A+118, MPEP 2111), and wherein the capping material contacts the first (116A/116C), second (116B/116D) and third (106) pluralities of interconnect pillars (Fig. 5E).

    PNG
    media_image1.png
    381
    585
    media_image1.png
    Greyscale

lateral contact with the mass (recall that Teh discloses [0028], “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D”, emphasis added).
Roy discloses a material ([0022]) in a hole (232) and a semiconductive bridge (200, “interconnect bridge (e.g., a silicon bridge) 200”) with a first side (left or right) and a second side (the other) placed in said hole (232, Fig. 2, [0022], “If desired, a material, such as an epoxy or some other material, may be placed in hole 232 in order to provide mechanical support for interconnecting bridge 200, depending on the embodiment. Such mechanical support is, however, optional”).

    PNG
    media_image2.png
    233
    702
    media_image2.png
    Greyscale
 
Since Teh discloses “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D” and Roy discloses “If desired, a material, such as an epoxy or some other material, may be placed in hole 232 in order to provide mechanical support for interconnecting bridge 200, depending on the embodiment. Such mechanical support is, however, optional”, it would have been obvious to one of ordinary skill in the art to apply the disclosure of Roy to that of Teh and arrive at “the first side and the second side of the semiconductive bridge are in lateral contact with the mass” as claimed so as to “provide mechanical support for interconnecting bridge 200” (Roy, [0022]).
Regarding claims 29, 32, 37 and 42, Teh/Roy discloses (claim 29) wherein the interconnect package (element) is a first interconnect package (element), further including: a second interconnect package (element, opposite 108B/108C, MPEP 2111) fixed (partly) in the mass, wherein the second interconnect package communicates (partly at least) from the die side to the land side; a fourth plurality of interconnect pillars (right 106) disposed on the second interconnect package at the die side, wherein the second and fourth pluralities of interconnect pillars are coupled to the second semiconductive die (102B), and wherein the capping material contacts the fourth plurality of interconnect pillars (Fig. 5E), (claim 32) further including an electrical bump array (110) disposed on (indirectly at least) the land side (bottom) and coupled (electrically at least) to the interconnect package (element, Fig. 5E), (claim 37) wherein the backside surface  (of 114) is fully enclosed in the mass (Fig. 5E), and, (claim 42) wherein the interconnect package (element) is (in part) an interconnect-and-trace connection (Fig. 5E) between the die side and the land side of the mass (Fig. 5E).
Regarding claim 31, Teh/Roy discloses wherein the interconnect package (element) is a first interconnect package (element), further including: a second interconnect package (element, opposite 108B/108C) fixed (partly) in the mass, wherein the second interconnect package communicates (partly at least) from the die side to the land side; a fourth plurality of interconnect pillars (right 106) disposed on the second interconnect package at the die side, wherein the second and fourth pluralities of interconnect pillars are coupled to the second semiconductive die (102B), and wherein the capping material (108A+118) contacts the fourth plurality of interconnect pillars (Fig. 5E).
Teh/Roy fails to disclose wherein the first semiconductive device is a processor device, and wherein the second semiconductive die is a memory device.
Teh discloses “The dice 102A-B can include a CPU, graphics, memory, radio, MicroElectroMechanical system (MEMS) sensor, or other type of circuitry” ([0019].

Regarding claim 41, Teh/Roy discloses an electrical bump array (110) assembled to the interconnect package (Fig. 5E), but fails to disclose a board assembled to the electrical bump array.
However, it would have been obvious to one of ordinary skill in the art to include a board as claimed in the apparatus of Teh/Roy so as to enable means for mounting a package into a motherboard and thereby enable formation of an integrated system (e.g., personal computer) and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 45 and 46, Teh discloses (claim 45) a system-in-package apparatus (Fig. 5E) comprising: a semiconductive bridge (114) fixed in a mass (126+112, MPEP 2111), the semiconductive bridge including an active surface (top) and a backside surface (bottom), and the semiconductive bridge having a first side (left or right) and a second side (the other) between the active surface and the backside surface, the first side opposite the second side (left and right sides are opposite sides), wherein the first side and the second side of the semiconductive bridge are in indirect (thru the backside surface) contact with the mass ([0028], “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D”, emphasis added); first (116A/116C) and second (116B/116D) pluralities of interconnect pillars extending from the active surface; an interconnect package (element, left 108B/108C, MPEP 2111) including a die side (top) and a land side (bottom), wherein the interconnect package communicates from the die side to the land side; a third plurality (left 106) of interconnect pillars disposed on the interconnect package (element) at the die side; a first semiconductive die (102A) claim 46) wherein the interconnect package (element) is a first interconnect package (element), further including: a second interconnect package (element, opposite 108B/118C) including a die side (top) and a land side (bottom) that are substantially coplanar with the first interconnect package die side and land side; a fourth plurality of interconnect pillars (right 106) disposed on the second interconnect package at the die side, wherein the second and fourth pluralities of interconnect pillars are coupled to the second semiconductive die (102B), and wherein the capping material (108A+118) contacts the fourth plurality of interconnect pillars (Fig. 5E).
Teh fails to disclose (claim 45) the first side and the second side of the semiconductive bridge are in lateral contact with the mass (recall that Teh discloses [0028], “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D”, emphasis added).
Roy discloses a material ([0022]) in a hole (232) and a semiconductive bridge (200, “interconnect bridge (e.g., a silicon bridge) 200”) with a first side (left or right) and a second side (the other) placed in said hole (232, Fig. 2, [0022], “If desired, a material, such as an epoxy or some other material, may be placed in hole 232 in order to provide mechanical support for interconnecting bridge 200, depending on the embodiment. Such mechanical support is, however, optional”).
Since Teh discloses “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D” and Roy discloses “If desired, a material, such as an epoxy or some other material, may be placed in hole 232 in order to provide mechanical support for interconnecting bridge 200, .

Claims 30 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Roy as applied to claims 28 and 45 above, and further in view of Chang et al. (of record, US 20160218092 A1).	
Regarding claims 30 and 47, Teh/Roy fails to disclose further including a passive device coupled to the semiconductive bridge at a fifth plurality of interconnect pillars that are disposed between the first and second pluralities of interconnect pillars. 
Chang discloses a passive device (130) coupled to a bridge (30) at a fifth plurality of interconnect elements (below 131 and 132) that are disposed between the first and second pluralities of interconnect elements (110 and 120, Fig. 1). 
It would have been obvious to one of ordinary skill in the art to include the arrangement of Chang to the apparatus of Teh/Roy and arrive at the claimed invention so as to incorporate passive devices which aid in reduction of on-chip “IR” drop (Chang, [0006-0007]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Roy as applied to claim 28 above, and further in view of Marimuthu et al. (of record, US 20100133704 A1).	
Regarding claim 43, Teh/Roy fails to disclose wherein the interconnect package is a through-package via structure connection between the die side and the land side of the mass.
Marimuthu discloses wherein the interconnect package (104 or 106) is a through-package via structure connection between the die side and the land side of the mass (118, Fig. 3g).
.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Roy as applied to claim 28 above, and further in view of Lu (of record, US 9831195 B1).
Regarding claim 44, Teh/Roy fails to disclose wherein the mass is a thermally cured resin and wherein the capping material is an optically cured resin.
Lu discloses “the molding material can be thermally and/or optically cured to form the encapsulant 30” (Fig. 2D).
It would have been obvious to one of ordinary skill in the art to include the thermally cured and optically cured resins as claimed in the apparatus of Teh/Roy and arrive at the claimed invention in view of Lu so as to form a structure with sufficient mechanical strength to hold semiconductor devices therein (Lu, “The encapsulant 30 covers and engages with the supporter 10, thereby forming a structure with sufficient mechanical strength to hold the chip 20”).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Roy and Lee et al. (of record, US 20100102428 A1) and Babb et al. (of record, US 6900383 B2).
Regarding claim 53, Teh discloses a computing system containing a system-in-package (SiP) apparatus (Fig. 5E), comprising: a semiconductive bridge (114) fixed in a mass (126+112, MPEP 2111), the semiconductive bridge including an active surface (top) and a backside surface (bottom), and the semiconductive bridge having a first side (left or right) and a second side (the other) between the active surface and the backside surface, the first side opposite the second side (left and right sides are opposite indirect (thru the backside surface) contact with the mass ([0028], “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D”, emphasis added), and the mass including a die side (top) and a land side (bottom); first (116A/116C) and second (116B/116D) pluralities of interconnect pillars extending from the active surface; a first interconnect package (element, left 108B/108C) fixed (partly) in the mass, wherein the first interconnect package communicates (partly at least) from the die side to the land side; a third plurality (left 106) of interconnect pillars disposed on the interconnect package at the die side; a second interconnect package (element, right 108B/108C) fixed (partly) in the mass, wherein the second interconnect package communicates (partly at least) from the die side to the land side; a fourth plurality of interconnect pillars (right 106) disposed on the second interconnect package at the die side; a first semiconductive die (102A) coupled to the first and third pluralities of interconnect pillars; a second semiconductive die (102B) coupled to the second and fourth plurality of interconnect pillars; wherein the first and second semiconductive dice are affixed in a capping material (108A+118, MPEP 2111), and wherein the capping material contacts the first second first and second and third pluralities of interconnect pillars (Fig. 5E); an electrical bump array (110) coupled to the first and second interconnect packages (elements) at the land side (Fig. 5E).
Teh fails to disclose (i) the first side and the second side of the semiconductive bridge are in lateral contact with the mass (recall that Teh discloses [0028], “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D”, emphasis added), (ii) a board coupled to the electrical bump array, and, (iii) wherein the board includes an outer shell that provides electrical insulation to the SiP apparatus.

Since Teh discloses “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D” and Roy discloses “If desired, a material, such as an epoxy or some other material, may be placed in hole 232 in order to provide mechanical support for interconnecting bridge 200, depending on the embodiment. Such mechanical support is, however, optional”, it would have been obvious to one of ordinary skill in the art to apply the disclosure of Roy to that of Teh and arrive at “the first side and the second side of the semiconductive bridge are in lateral contact with the mass” as claimed so as to “provide mechanical support for interconnecting bridge 200” (Roy, [0022]).
Regarding (ii), Lee discloses a board (140) coupled to the electrical bump array (170, Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the board and bump arrangement of Lee in the system of Teh/Roy so as to provide external I/O connections (Lee, [0031]).
Regarding (iii), Babb discloses wherein the board includes an outer shell (102 in 100) that provides (MPEP 2111 electrical insulation (Fig. 3, “Dielectric coating 102 is comprised of a material that is electrically nonconductive and, preferably, thermally conductive”) 
It would have been obvious to one of ordinary skill in the art to include the coating of Babb in the system of Teh/Roy/Lee and arrive at the claimed invention so as to provide an electromagnetic shield around a board (Babb, 1:25-30).

Response to Arguments
Applicant's arguments filed 6.7.21 have been fully considered but they are not persuasive. 
The applicant alleges “However, Applicant does not understand the combination of a solder resist 112 and an encapsulant 126 of Teh as being in lateral contact with the high density interconnect element 114 of Teh. Thus, Applicant does not understand Teh as disclosing a system-in-package apparatus including a semiconductive bridge fixed in a mass, the semiconductive bridge having opposite first and second sides between an active surface and a backside surface, where the first side and the second side of the semiconductive bridge are in lateral contact with the mass, as is required by Applicant's claims. As such, with respect to amended independent claims 28, 45 and 53, Applicant does not understand Teh as disclosing each and every features of Applicant's claims”.
This is not persuasive because the examiner now introduces Roy such that (i) Teh discloses “An encapsulant 126 (e.g., mold material, ajinomoto dielectric film (ABF), or epoxy, among others) can be situated over and around the high density interconnect element 114, such as shown in FIG. 5D”, (ii) Roy discloses “If desired, a material, such as an epoxy or some other material, may be placed in hole 232 in order to provide mechanical support for interconnecting bridge 200, depending on the embodiment. Such mechanical support is, however, optional”, and, (iii) it would have been obvious to one of ordinary skill in the art to apply the disclosure of Roy to that of Teh and arrive at “the first side and the second side of the semiconductive bridge are in lateral contact with the mass” as claimed so as to “provide mechanical support for interconnecting bridge 200” (Roy, [0022]). See annotated images below.

    PNG
    media_image1.png
    381
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    233
    702
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.